Citation Nr: 0947292	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-07 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right foot disorder, to include deformity of the right foot 
with associated pain from neuroma with traumatic arthritis 
due to old gunshot wound.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1957 to June 
1958.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran's claim for service connection for a right foot 
disorder was originally denied in September 1958.  The 
Veteran attempted to reopen the claim in July 1982, but was 
denied in an October 1984 rating decision on the basis that 
the evidence did not show that his preexisting right foot 
disability was aggravated by military service and was 
therefore not material.  He sought to reopen the claim again 
in May 1997, but failed to submit medical evidence supporting 
his claim within the allotted 60-day timeframe and no further 
action was taken on the claim.  In January 1998, the Veteran 
again sought to reopen his claim, which was denied in a July 
1998 rating decision because the new evidence did not show 
service aggravation.  In a December 1998 rating decision, 
which was issued after the submission of additional evidence, 
the RO continued to deny the Veteran's attempt to reopen the 
claim as the newly submitted evidence was not found to be new 
and material.  That rating decision was appealed to the 
Board.  In a February 2001 decision, the Board reopened the 
claim and remanded for further development.  In a February 
2003 decision, the Board denied the service connection claim 
on the basis that the evidence did not show that his 
preexisting right foot disability was aggravated by military 
service.  The Veteran sought to reopen the claim in April 
2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.	In a February 2003 decision, the Board denied service 
connection for a right foot disorder.  A motion for 
reconsideration of that decision was not made.

2.	The evidence added to the claims file since that decision 
is cumulative and, when considered with the previous 
evidence of record, it does not relate to an unestablished 
fact and does not raise a reasonable possibility of 
substantiating that claim.


CONCLUSION OF LAW

Subsequent to the final February 2003 Board decision, new 
and material evidence has not been received to reopen the 
claim of entitlement to service connection deformity, right 
foot, with associated pain from neuroma with traumatic 
arthritis due to old gunshot wound.  38 U.S.C.A. §§ 7104, 
5108 (West 2002); 38 C.F.R.    §§ 3.156, 20.1100, 20.1105 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  These notice requirements apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This notice 
must be provided prior to the initial decision on a claim for 
VA benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in providing a claimant with notice of the legal 
requirement of "new and material evidence" as the pre-
requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" in 
order to reopen the denied claim in that specific case -- 
including with respect to each legal requirement that must be 
established to warrant entitlement to the benefit sought.

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in an April 2007 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims, the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence, how the disability ratings and effective 
dates are assigned, and the type of evidence necessary to 
reopen the claim.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination results, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  In April 2008, the Veteran indicated that he 
had no additional information to submit in conjunction with 
this claim.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

New and Material Evidence

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 38 
C.F.R. § 20.1100(a).  When a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered, unless new and material evidence is submitted to 
warrant reopening of the claim.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 20.1105.  Since a motion for 
reconsideration of the February 2003 Board decision has not 
been made by either the Veteran or on the Board's own 
initiative, that decision became final on the date stamped on 
its face.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence is newly submitted 
evidence that relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

Analysis

The Veteran sought to reopen his claim for service connection 
for a right foot disorder in April 2007.

The old evidence

At the time of the February 2003 decision, the evidence of 
record consisted of the Veteran's service treatment records; 
private treatment records from April 1955 to August 1999; 
records from  his November 1952 surgery for his pre-service 
gunshot wound; his VA treatment records from July 1996 to 
August 2001; October 1985 medical statement of Dr. York; 
letter from Dr. Chambers dated August 1999; letters the 
Veteran sent home from his time in service; lay statement 
from the Veteran's sister and others commenting on his 
complaints of foot pain during service; and the results of a 
April 2002 VA medical examination, which concluded that his 
current x-ray findings were most consistent with the natural 
course of events that would have taken place with or without 
military service.

The new evidence

Evidence received since February 2003 consists of: (1) VA 
treatment records from May 1996 to December 2007; and (2) the 
Veteran's April 2009 statement.

The additional VA treatment records are new in that they 
reflect medical treatment not considered in the February 
2003, including treatment records that postdate that 
decision.  However, these records are not material because 
while they show treatment for numerous conditions, they make 
only passing reference to the Veteran's right foot and do not 
address the issue of whether his right foot was aggravated in 
service.

The Veteran's April 2009 statement deals predominantly with 
his additional claim for residuals of frostbite, right foot.  
This statement does not address the question of whether his 
preexisting right foot disability was aggravated by military 
service and is therefore not material.

Consequently, because there is no competent evidence which 
establishes that his preexisting right foot disability was 
aggravated by military service, the new evidence does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156.  Therefore, the Board finds that the 
Veteran's attempt to reopen his claim of entitlement to 
service connection for a right foot disability is 
unsuccessful.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for right foot disorder, to include deformity of 
the right foot with associated pain from neuroma with 
traumatic arthritis due to old gunshot wound.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


